Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 19-cv-61509-WPD


   ANGEL BAKOV, and KINAYA HEWLETT,
   individually and on behalf of all others
   similarly situated,
                           Plaintiffs,
   v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., a Florida corporation, JAMES
   H. VERRILLO, an individual, DANIEL E.
   LAMBERT, an individual, JENNIFER
   POOLE, an individual, DONNA HIGGINS,
   an individual, THE MARKETING SOURCE,
   INC., a Florida corporation, VANCE L.
   VOGEL, SUN BRIDGE SYSTEMS, LLC, a
   Florida corporation, and CLIFFORD
   ALBRIGHT, an individual,

                              Defendant.


                     MOTION TO APPEAR PRO HAC VICE,
                 CONSENT TO DESIGNATION, AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Special Rules Governing the Admission,

  Practice, and Peer Review of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of

  Yitzchak Kopel of the law firm of Bursor & Fisher, P.A., 888 Seventh Avenue, New York, New

  York, 10019, for purposes of appearance as co-counsel on behalf of Plaintiffs Angel Bakov and

  Kinaya Hewlett and the putative class in the above-styled case only, and pursuant to Rule 2B of

  the CM/ECF Administrative Procedures, to permit Yitzchak Kopel to receive electronic filings in

  this case, and in support thereof states as follows:
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 2 of 7



         1.      Yitzchak Kopel is not admitted to practice in the Southern District of Florida and

  is a member in good standing of the Bar of the State of New York, the Bar of the State of New

  Jersey, the United States District Courts for the Eastern and Southern Districts of New York, the

  United States District Court for the District of New Jersey, the United States District Court for

  the Western District of Wisconsin, the United States District Court for the Eastern District of

  Missouri, and the United States Court of Appeals for the 11th Circuit.

         2.      Movant, Scott A. Bursor of the law firm of Bursor & Fisher, P.A., 2665 South

  Bayshore Drive, Suite 220, Miami, Florida 33133, 305-330-5512, is a member in good standing

  of the Florida Bar and the United States District Court for the Southern District of Florida, and is

  authorized to file through the Court’s electronic filing system. Movant consents to be designated

  as a member of the Bar of this Court with whom the Court and opposing counsel may readily

  communicate regarding the conduct of the case, upon whom filings shall be served, who shall be

  required to electronically file all documents and things that may be filed electronically, and who

  shall be responsible for filing documents in compliance with the CM/ECF Administrative

  Procedures.

         3.      In accordance with the local rules of this Court, Yitzchak Kopel has made

  payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is

  attached hereto.

         4.      Yitzchak Kopel, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Yitzchak Kopel at email address: ykopel@bursor.com.

         WHEREFORE, Scott Bursor moves this Court to enter an Order allowing Yitzchak

  Kopel to appear before this Court on behalf of Plaintiffs Angel Bakov and Kinaya Hewlett and



                                                   2
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 3 of 7



  the putative class for all purposes relating to the proceedings in the above-styled matter and

  directing the Clerk to provide notice of electronic filings to Yitzchak Kopel.



  Dated: January 28, 2020                       Respectfully submitted,

                                                BURSOR & FISHER, P.A.

                                                By:    /s/ Scott A. Bursor
                                                       Scott A. Bursor (SBN 68362)

                                                2665 South Bayshore Drive,
                                                Suite 220
                                                Miami, FL 33133
                                                Telephone: (305) 330-5512
                                                Facsimile: (305) 676-9006
                                                Email: scott@bursor.com

                                                Attorneys for Plaintiffs




                                                   3
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 4 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 19-cv-61509-WPD

   ANGEL BAKOV, and KINAYA HEWLETT,
   individually and on behalf of all others
   similarly situated,
                           Plaintiffs,
   v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., a Florida corporation, JAMES
   H. VERRILLO, an individual, DANIEL E.
   LAMBERT, an individual, JENNIFER
   POOLE, an individual, DONNA HIGGINS,
   an individual, THE MARKETING SOURCE,
   INC., a Florida corporation, VANCE L.
   VOGEL, SUN BRIDGE SYSTEMS, LLC, a
   Florida corporation, and CLIFFORD
   ALBRIGHT, an individual,

                             Defendant.


                           CERTIFICATION OF YITZCHAK KOPEL

         Yitzchak Kopel, pursuant to Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys, hereby certifies that (1) I have studied the Local Rules of the United States

  District Court for the Southern District of Florida; and (2) I am a member in good standing of the

  Bar of the State of New York, the Bar of the State of New Jersey, the United States District

  Courts for the Eastern and Southern Districts of New York, the United States District Court for

  the District of New Jersey, the United States District Court for the Western District of

  Wisconsin, the United States District Court for the Eastern District of Missouri, and the United

  States Court of Appeals for the 11th Circuit; and (3) I have not filed three or more motions for

  pro hac vice admission in this District within the last 365 days.




                                                   4
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 5 of 7



                                                        /s/ Yitzchak Kopel
                                                           Yitzchak Kopel

                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2020, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system to all parties of record.


                                              BURSOR & FISHER, P.A.

                                              By:    /s/ Scott A. Bursor
                                              Scott A. Bursor (State Bar No. 68362)
                                              2665 South Bayshore Drive,
                                              Suite 220
                                              Miami, FL 33133
                                              Telephone: (305) 330-5512
                                              Facsimile: (305) 676-9006
                                              Email: scott@bursor.com




                                                 5
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 6 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 19-cv-61509-WPD

   ANGEL BAKOV, and KINAYA HEWLETT,
   individually and on behalf of all others
   similarly situated,
                           Plaintiffs,
   v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., a Florida corporation, JAMES
   H. VERRILLO, an individual, DANIEL E.
   LAMBERT, an individual, JENNIFER
   POOLE, an individual, DONNA HIGGINS,
   an individual, THE MARKETING SOURCE,
   INC., a Florida corporation, VANCE L.
   VOGEL, SUN BRIDGE SYSTEMS, LLC, a
   Florida corporation, and CLIFFORD
   ALBRIGHT, an individual,

                            Defendant.


                ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

         THIS CAUSE having come before the Court upon Plaintiffs Angel Bakov and Kinaya

  Hewlett’s Motion to Appear Pro Hac Vice, Consent to Designation, and Request to

  Electronically Receive Notices of Electronic Filing (the “Motion”), pursuant to the Rules

  Governing the Admission, Practice, Peer Review, and Discipline of Attorneys in the United

  States District Court for the Southern District of Florida and Section 2B of the CMECF

  Administrative Procedures . This Court having considered the motion and all other relevant

  factors, it is hereby ORDERED AND ADJUDGED that:

         The Motion is GRANTED. Yitzchak Kopel may appear and participate in this action on

  behalf of Plaintiffs Angel Bakov and Kinaya Hewlett and the putative class. The Clerk shall

  provide electronic notification of all electronic filings to Yitzchak Kopel at ykopel@bursor.com.

                                                  6
Case 0:19-cv-61509-WPD Document 55 Entered on FLSD Docket 01/28/2020 Page 7 of 7



          DONE AND ORDERED in Chambers at Miami, Florida, this ______ day of ________,

  2020.

                                                 __________________________________
                                                 WILLIAM P. DIMITROULEAS
                                                 UNITED STATES DISTRICT JUDGE

  Copies provided to:
  All Counsel of Record




                                             7
